DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Title of the Specification
The amendment to the title of the invention (see applicant’s response of 3/31/2022) is hereby entered and the corresponding objection to the Specification Title is hereby withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-7, 10-11, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz (US 2012/0133037) of prior record, hereinafter Cruz.

Regarding claim 1, Cruz (refer to device with clip of Figure 3 and it’s markup provided below; also see Figures 1A-1C and 2 for detail view of 102, which is the clip only and is equivalent of 302 of Figure 3) teaches a clip (302, described as “clip mount” in para 24, 1st sentence) for connecting an electronic component with a carrier in a package, the clip (302 of Figure 3 – see para 26, which is equivalent of 102 of Figure 1A where only the clip is shown and described in para 16) comprising: 
a clip body comprising: 
    	a component connection portion (304, para 26) configured to be connected with (para 26) the electronic component (305, described as "the die 305" in para 24) to be mounted on the carrier (313, described as "substrate 313" in para 24); and 
    a carrier connection portion (306-1 or 306-2, see para 26) configured to be connected with the carrier (313); and 
	the at least one locking recess (not labelled in Figure 3 but labelled LR in markup of Figure 3, and which are the same as those referenced as 108-1 and 108-2 in Figure 1A and described in para 17; alternatively, multiple LR such as 3 consecutive LR also read on “at least one locking recess”) is configured to (i.e. is capable of performing the following recited function) accommodate material of an encapsulant (para 23) of the package so as to lock the encapsulant and the clip (para 23; also note title of Cruz reference is “Clip interconnect with encapsulation material locking feature”).


    PNG
    media_image1.png
    665
    663
    media_image1.png
    Greyscale

Regarding claim 2, Cruz (refer to device with clip of Figure 3 and it’s markup provided above; also see Figure 1A-1C and Figure 2 for detail view of the clip only) teaches the clip of claim 1, wherein at least one further locking recess (i.e. any one of the additional locking recesses formed adjacent to LR in markup of Figure 3) is formed in a second surface portion (note that each LR is in both first surface as well as second surface) of the clip body configured to face away from the carrier (see markup of Figure 3 above).

Regarding claim 6, Cruz (refer to device with clip of Figure 3 and it’s markup provided above; also see Figure 1A-1C and Figure 2 for detail view of the clip only) teaches the clip of claim 1, wherein the at least one locking recess (LR) is formed as at least one locking groove (i.e. a groove shaped recess of the locking recess LR of markup of Figure 3; also see para 18, 1st sentence and Figure 1A).

Regarding claim 7, Cruz (refer to device with clip of Figure 3 and it’s markup provided above; also see Figure 1A-1C and Figure 2 for detail view of the clip only) teaches the clip of claim 1, wherein the at least one locking recess (LR) is formed as a recess array comprising a central recess between two other recesses of the recess array (see markup of Figure 3 where multiple LR are formed in a row or array).

Regarding claim 10, Cruz (refer to device with clip of Figure 3 and it’s markup provided above; also see Figure 1A-1C and Figure 2 for detail view of the clip only) teaches the clip of claim 1, wherein the clip comprises multiple sets of locking recesses (at least two sets of LR are shown along two mutually perpendicular sides of 302 in markup of Figure 3; also see para 17 that discloses additional sets of locking recesses not shown), each set being assigned to a corresponding electronic component (305 of Figure 3 or markup of Figure 3) to be connected by the clip.

Regarding claim 11, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details) teaches the clip of claim 1, wherein at least one of a depth and a width (not labelled in Figure 3 but labelled a A or B in detail of Figure 2; also see para 20) of the at least one locking recess (LR of markup of Figure 3) is in a range between 20 µm and 200 µm (such as A being 0.10 mm; i.e. 100 µm,  in Table 1 on page 2, just after para 21).

Regarding claim 26, Cruz (refer to device with clip of Figure 3 and it’s markup provided below; also see Figures 1A-1C and 2 for detail view of 102, which is the clip only and is equivalent of 302 of Figure 3) teaches a clip (302, described as “clip mount” in para 24, 1st sentence) for connecting an electronic component with a carrier in a package, the clip (302 of Figure 3 – see para 26, which is equivalent of 102 of Figure 1A where only the clip is shown and described in para 16) comprising: 
a clip body comprising: 
    	a component connection portion (304 or any portion of 304, para 26) configured to be connected with (para 26) the electronic component (305, described as "the die 305" in para 24) to be mounted on the carrier (313, described as "substrate 313" in para 24); and 
    a carrier connection portion (306-1 or 306-2, see para 26) configured to be connected with the carrier (313); and 
	the at least one locking recess (not labelled in Figure 3 but labelled LR in markup of Figure 3, and which are the same as those referenced as 108-1 and 108-2 in Figure 1A and described in para 17; alternatively, multiple LR such as 3 consecutive LR also read on “at least one locking recess”) is configured to (i.e. is capable of performing the following recited function) accommodate material of an encapsulant (para 23) of the package so as to lock the encapsulant and the clip (para 23; also note title of Cruz reference is “Clip interconnect with encapsulation material locking feature”).
wherein at least one locking recess (as described above) is between the component connection portion (304 or any part/portion of 304) and the carrier connection portion (306-1 or 306-2) – this is because at least recess (such as leftmost LR in orientation of markup of Figure 3) is between 306-1 (or 306-2) and at least a part of 304). because each locking recess extends through both first surface FS and second surface SS – see markup of Figure 3).  

Regarding claim 27, Cruz (refer to device with clip of Figure 3 and it’s markup provided above; also see Figure 1A-1C and Figure 2 for detail view of the clip only) teaches the clip of claim 1, wherein at least one further locking recess (i.e. any one of the additional locking recesses formed adjacent to LR in markup of Figure 3) is formed in a second surface portion (note that each LR is in both first surface as well as second surface) of the clip body configured to face away from the carrier (see markup of Figure 3 above).

Regarding claim 29, Cruz (refer to device with clip of Figure 3 and it’s markup provided above; also see Figure 1A-1C and Figure 2 for detail view of the clip only) teaches the clip of claim 1, wherein the at least one locking recess (LR) is formed as a recess array comprising a central recess between two other recesses of the recess array (see markup of Figure 3 where multiple LR are formed in a row or array).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz in view of Li (US 2010/0314743) of prior record, hereinafter Li.

Regarding claims 3-5 and 28, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details) teaches the clip of claim 1, but does not teach that “at least part of the at least one locking recess has an undercut” (as recited in claim 3 and claim 28), or that “the at least one locking recess and/or material of the clip body between two adjacent locking recesses has a dovetail shape” (as recited in claim 4); or that “the at least one locking recess is formed as at least one locking blind hole” (as recited in claim 5). However, Cruz teaches that the shape of the locking recess can vary (para 20) and that the design goal is to increase in the contact surface area to create the locking feature (para 18). The various claimed shapes such as “undercut”, or “dovetail shape” or “locking blind hole” are simply obvious shape variations to achieve the same goal of increasing the area of contact. For example, Li  (refer to Figure 7F) also teaches that a known method of increasing adhesion a metal and encapsulation is by increasing the surface area of contact between them (para 12) and that it is known in the art to use a structure comprising a conductive member (107, para 49) partially encapsulated by an encapsulant (114, para 48) such that the conductive member remains partially exposed (i.e. exposed on the top surface in orientation of Figure 7F) with respect to the encapsulant, wherein a surface of the conductive member that covered by the encapsulant employs undercut features (111, para 48) to increase the amount of surface area of contact (para between the conductive member (107) and the encapsulant (114). Given that shape of the at least one locking recess is a known results effective variable and its dependence on the resulting contact surface area, which determines adhesion, is also known (as explained above), varying the a shape of the at least one locking recess would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Cruz so that the at least one locking recess has different shapes, such as the recited “at least part of the at least one locking recess has an undercut” (as recited in claim 3 and claim 28), or that “the at least one locking recess and/or material of the clip body between two adjacent locking recesses has a dovetail shape” (as recited in claim 4); or that “the at least one locking recess is formed as at least one locking blind hole” (as recited in claim 5).  The ordinary artisan would have been motivated to modify Cruz for at least the purpose of increasing the contact surface area to create the locking feature (para 18 and 20) to improve adhesion. 
Note that regarding claims 3-5, the applicant has no support data, which convinces that the particular claimed shape configuration is significant or is anything more than one of numerous shape configurations a person of ordinary skill in the art would find obvious for the purpose of providing increased surface area of contact. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B).

Regarding claim 13, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details) teaches the clip of claim 1, but does not teach that the at least one locking recess (as explained for claim 1, a few LR such as 3 consecutive LR also read on “at least one locking recess”) comprises a central recess between two other recesses of the recess array (i.e. central LR of a group of three consecutive LR) but does not specifically teach that at least part of the central recess “has an undercut”. However, Cruz teaches that the shape of the locking recess can vary (para 20) and that the design goal is to increase in the contact surface area to create the locking feature (para 18). The claimed shape such as “undercut”, is simply obvious shape variation to achieve the same goal of increasing the area of contact. For example, Li (refer to Figure 7F) also teaches that a known method of increasing adhesion a metal and encapsulation is by increasing the surface area of contact between them (para 12) and that it is known in the art to use a structure comprising a conductive member (107, para 49) partially encapsulated by an encapsulant (114, para 48) such that the conductive member remains partially exposed (i.e. exposed on the top surface in orientation of Figure 7F) with respect to the encapsulant, wherein a surface of the conductive member that covered by the encapsulant employs undercut features (111, para 48) to increase the amount of surface area of contact (para between the conductive member (107) and the encapsulant (114). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Cruz so that at least part of the central recess “has an undercut”.  The ordinary artisan would have been motivated to modify Cruz for at least the purpose of increasing the contact surface area to create the locking feature (para 18 and 20) to improve adhesion.
	Note that regarding claims 13, the applicant has no support data, which convinces that the particular claimed shape configuration (i.e. “an undercut”) is significant or is anything more than one of numerous shape configurations a person of ordinary skill in the art would find obvious for the purpose of providing increased surface area of contact. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B).

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz..

Regarding claims 8-9, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details) teaches the clip of claim 7, but does not teach that the central recess “has a larger width than each of the two other recesses of the recess array” (as recited in claim 8) or that the central recess “has at least partially tapering side walls, and wherein the two other recesses  of the recess array have straight side walls” (as recited in claim 9). However, the above claims are also directed to different shapes/sizes of recesses  and as explained earlier, Cruz teaches that the shape of the locking recess can vary (para 20) and that the design goal is to increase in the contact surface area to create the locking feature (para 18). Given that shape of recess(es) is a known results effective variable and its dependence on the resulting contact surface area, which determines adhesion, is also known (as explained above), varying the a shape/size of a specific recess, such as the claimed “central recess” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Cruz so that the central recess has a specific shape or size, such as the central recess “has a larger width than each of the two other recesses of the recess array” (as recited in claim 8) or that the central recess “has at least partially tapering side walls, and wherein the two other recesses  of the recess array have straight side walls” (as recited in claim 9).  The ordinary artisan would have been motivated to modify Cruz for at least the purpose of optimizing the contact surface area of the locking feature (para 18 and 20) to improve adhesion. 
Further, regarding claims 8-9, applicant has no support data, which convinces that the particular claimed shape configuration is significant or is anything more than one of numerous shape configurations a person of ordinary skill in the art would find obvious for the purpose of providing increased surface area of contact. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04 IV(B).
 
Regarding claim 12, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details) teaches the clip of claim 1, but does not teach that “a thickness of the clip body is in a range between 200 µm and 1 mm”. However, Cruz teaches that clip is used for mounting (para 16), is made of a conductive material like a metal and that the locking features are typically stamped into a sheet of metal (para 18). Given that thickness of the clip is known to affect resistance (higher the thickness, lower the resistance – all other factors being constant), rigidity or strength needed for effective mounting (higher the thickness, greater the strength – all other factors being constant), and also ability to stamp small features (which is harder for higher thicknesses), it is clear that thickness of the clip  is a known results effective variable and its dependence on the resulting design properties (outlined above), is also known (as explained above), varying the a dimension, such as the claimed “thickness of the clip body” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Cruz so that a thickness of the clip body has a target value, such as the claimed “in a range between 200 µm and 1 mm”.  The ordinary artisan would have been motivated to modify Cruz for at least the purpose of optimizing the clip thickness to provide low enough resistivity and high strength, while keeping the thickness low enough to enable easy stamping and achieving device miniaturization goals for common electronic devices.

Claims 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz in view of Choi (US 2017/0207150) of prior record, hereinafter Choi.

Regarding claim 14, Cruz (refer to device with clip of Figure 3 and it’s markup provided above; also see Figures 1A-1C and 2 for detail view of 102, which is the clip only and is equivalent of 302 of Figure 3) teaches a package (300), comprising: 
a clip (302, described as “clip mount” in para 24, 1st sentence) configured to connect an electronic component (305, described as "the die 305" in para 24) with a carrier (313, described as "substrate 313" in para 24) and having at least one locking recess (not labelled in Figure 3 but labelled LR in markup of Figure 3, and which are the same as those referenced as 108-1 and 108-2 in Figure 1A and described in para 17; alternatively, multiple LR such as 3 consecutive LR also read on “at least one locking recess”); 
wherein at least one locking recess (as described above) is formed in a surface portion of the clip to face towards the carrier (at least one face of the locking recess; i.e. face closest to 313, is facing the carrier 313; note that each LR is in both first surface FS as well as second surface SS – see markup of Figure 3);  
Although Cruz describes the clip as having the capability to use the at least one locking recess to lock the encapsulant and the clip (para 23; also note title of Cruz reference is “Clip interconnect with encapsulation material locking feature”), the embodiment of Figure 3 does not show “an encapsulant partially encapsulating the clip so that the clip remains partially exposed with respect to the encapsulant, wherein material of the encapsulant is accommodated in the at least one locking recess so as to lock the encapsulant and the clip”. 
However, Cruz teaches that the purpose of the at least one locking recess is to accommodate material of encapsulant in the at least one locking recess so as to lock the encapsulant and the clip (para 23; also note title of Cruz reference is “Clip interconnect with encapsulation material locking feature”).  Further, it is known in the art that a clip may be completely or partially encapsulated by an encapsulant.  For example, Choi teaches a similar package (of Figure 2a and Figure 2b), comprising a clip (150, para 32) configured to connect an electronic component (130, para 32) with a carrier (120, para 32), with an encapsulant (170, described as “molding material” in para 32) either completely encapsulating (in Figure 2a) or partially encapsulating (in Figure 2b) the clip (150) so that the clip remains partially exposed (top of clip 150 is exposed from encapsulant 170 in Figure 2b) with respect to the encapsulant (170). 
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Cruz so that an encapsulant partially encapsulating the clip so that the clip remains partially exposed with respect to the encapsulant, wherein material of the encapsulant is accommodated in the at least one locking recess so as to lock the encapsulant and the clip.  The ordinary artisan would have been motivated to modify Cruz for at least the purpose of exposing at least a surface of the clip from encapsulation (i.e. only “partially encapsulating the clip”) to facilitate discharge of heat generated from the electronic component to the outside (para 40 of Choi, especially 3rd sentence), while accommodating material of the encapsulant in he at least one locking recess so as to lock the encapsulant and the clip to better distribute stresses and prevent delamination (para 23 of Cruz).  

Regarding claim 16, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details), as amended for claim 14, teaches the package of claim 14, wherein at least one of the at least one locking recess (LR) is formed in a surface (SS of markup of Figure 3) portion of the clip to face away (note that each LR is in both first surface FS as well as second surface SS – see markup of Figure 3) from the carrier (313).

Regarding claim 17, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details), as amended for claim 14, teaches the package of claim 14, wherein the package further comprises the electronic component (305), and wherein the electronic component is at least partially encapsulated in the encapsulant (as modified for claim 14) and connected with a component connection portion (304, para 26) of the clip (302).
.
Regarding claim 18, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details), as amended for claim 14, teaches the package of claim 17, wherein the package further comprises the carrier (313) on which the electronic component (305) is mounted, and wherein the carrier is connected with a carrier connection portion (306-1 or 306-2, para 26; also see para 24) of the clip (302), but does not specifically show that the carrier (313) is “partially encapsulated in the encapsulant”. Choi (refer to Figure 2b) teaches a similar package (of Figure 2a and Figure 2b), comprising a clip (150, para 32) configured to connect an electronic component (130, para 32) with a carrier (120, para 32) that are encapsulated in an encapsulant (170, described as “molding material” in para 32), wherein that the carrier (120) is only partially encapsulated (i.e. bottom-most portion of 120 in orientation of Figure 2b is exposed from encapsulant) in the encapsulant (170). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Cruz so that the carrier is “partially encapsulated in the encapsulant”.  The ordinary artisan would have been motivated to modify Cruz for at least the purpose of exposing at least a surface of the carrier, if the carrier is a thermally conductive part like a lead-frame from encapsulation (i.e. only “partially encapsulating the clip”) to facilitate discharge of heat generated from the electronic component to the outside (para 40 of Choi, especially 3rd sentence) or to enable making external electrical connections such as grounding.  

Regarding claim 19, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details), as amended for claim 14, teaches the package of claim 17, wherein at least one connection selected from the group consisting of a connection between the electronic component and the carrier, a connection between the electronic component and the clip, and a connection between the carrier (313) and the clip (302); i.e. connection to part 306-1 or 306-2 if 302; see para 26; also see para 24), is formed by a connection medium (such as “solder-paste” described in para 26).

Regarding claim 20, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details), as amended for claim 14, teaches the package of claim 19, wherein the connection medium is accommodated in the at least one locking recess, and wherein the connection medium is selected from the group consisting of a solder structure, a sinter structure, a welding structure, and a glue structure.

Regarding claim 21, Cruz (refer to Figure 3; also see Figure 1A-1C and Figure 2 for more details), as amended for claim 14, teaches the package of claim 14, wherein the clip comprises: a clip body comprising: a component connection portion (304, para 26) configured to be connected with the electronic component (305, described as "the die 305" in para 24) to be mounted on the carrier (313); and a carrier connection portion (306-1 or 306-2, para 26; also see para 24) configured to be connected with the carrier (para 26), wherein the at least one locking recess (LR) is formed in a surface portion (LR is formed in portions of both opposing surfaces FS and SS of markup of Figure 3) of the clip body that is configured to face (i.e. in surface FS) the carrier (313).
Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 
On pages 9-11 of applicant’s response (see applicant’s “REMARKS” of 3/31/2022), applicant argues about claim 1 that Cruz reference fails to teach that “at least one locking recess in a first surface portion of the clip body, wherein the first surface portion is configured to face the carrier”. (especially see page 9, last paragraph). Applicant alleges that instead of “locking recesses”, Cruz teaches “protrusions”. This argument is not persuasive. Applicant is pointing to the protrusions but ignoring the recesses that are formed between any two adjacent protrusions – refer to markup of Figure 3 of Cruz provided with rejection of claim 1 (see page 6 of office action of 12/29/2021), which points to these as Locking recess (LR).  In fact, the markup and rejection both described the locking recess as ”Locking recess (LR) in a first surface (FS) portion and second surface (SS) portion” to clarify that it is not just “at least one locking recess” but is “at least one locking recess in a first surface portion of the clip body”. Further, the rejection of claim 2 further clarifies: note that each LR is in both first surface as well as second surface, which applicant has not argued against. In the case of Cruz, the locking recess also extends through the second surface portion (which is not prohibited by claim 1) and hence still reads on claim 1. Applicant’s later arguments (especially see page 10-11) appear to refer to the description in the specification, rather than to limitations of claim 1, and appear to suggest that the claim must be interpreted exactly as in the specification, even though the claim does not recite the more restrictive limitation being argued. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the at least one locking recess” should not only be “in a first surface portion of the clip body”, it should also additionally not extend through any other surface of the clip body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

All other arguments are based on dependence of claims from claim 1 or similarity of other claims to claim 1, and as such, do not need to be addressed separately.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892